DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 8 August 2022. Claims 6, 13, and 19 have been cancelled. Claims 1-5, 7-12, 14-18, and 20 have been amended. The Information Disclosure Statement (IDS) filed 16 May 2022 has been entered and considered. Claims 1-5, 7-12, 14-18, and 20 are pending.


Response to Remarks/Amendment

[4]	Applicant's remarks filed 6 January 2022 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1-20 (now claims 1-5, 7-12, 14-18, and 20 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 6 October 2021, 

Applicant provides the following remarks:

"…As noted in the...features of claim 1, a transport also performs the role of a blockchain peer...Through this blockchain-based transport network, blockchain peers can record ‘profile sharing blockchain transactions’ on the shared blockchain ledger which enables the transport to obtain the use of and access to subscription services through the blockchain. The claims also recite a blockchain network, a blockchain ledger, transports that perform the role of blockchain peers, and a blockchain ledger...these combination of computer elements are not performing ‘generic’ or well-understood’ features of a blockchain network because they are using a novel profile-sharing blockchain transaction...it’s not practical for a human being to perform these steps, and the combination of steps is not conventional... "

NOTE: For Applicant’s benefit, while Applicant contends that the claims recite/clarify that the transports from nodes of a blockchain network having a shared blockchain ledger and that the transports implement smart contracts to implement profile-sharing transactions to obtain permissions from different nodes based on the executed smart contract, Examiner respectfully submits that these structural elements re not clear from the claims are presented (See rejection under 35 U.S.C. 112(b) below). Examiner further notes that clarification of these functions/elements could assist in overcoming the rejection under 35 U.S.C. 101. However, as presented the claims are rejected for the reasons set forth below. Applicant is encouraged to contact the Examiner to discuss amendments to the claims to potentially expedite prosecution of the instant application.
 
However, as presented, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 1. In particular claim 1 as presented by amendment includes “…determining...a profile of the transport occupant…”, “…identifying...a different profile of a different user stored on a different transport which is shared with the profile of the transport occupant…based on a feature of the transport occupant...”, and “…in response to the verification, outputting the subscription service via the device of the transport…”. As presented by amendment, claim 1 further indicates that the identifying a different profile is “of a different user stored on a different transport” and is performed “via a blockchain smart contract...based on profile-sharing blockchain transaction stored on a blockchain ledger of the transport...”. Claim 1 as amended further specifies “...verifying via a blockchain smart contract, that the transport occupant is authorized to use the subscription service based on the at least one shared profile read from the blockchain ledger of the transport via the blockchain smart contract...”. 


With respect to the enumerated groupings, the steps illustrated by amended claim 1 are reasonably understood be a series of actions or activities directed to a general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant-based profiles. With respect to the recited “identifying” and “verifying” steps as per the present amendments, Examiner respectfully that this step is reasonably understood to a process performable by a human user accessing a data storage structure, i.e., a blockchain, to determine permissions and time considerations associated with the claimed stored profiles (NOTE: the computer storage structure and the claimed interface are addressed further below). 

Reasonably, from the above limitations, one would conclude that the identification of customers and the accessing stored services data as per stored profiles is a form of facilitating interactions between people and/or advertising and marketing. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general commercial process of providing individualized commercial services to the occupant-based profiles. A general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant-based profiles is reasonably categorized as Organizing Human Activity including executing commercial interactions (e.g., the provision of services based on profiles, i.e., subscription contracts), as presented in the 2019 PEG. 


Examiner further maintains that claim 1 as presented by amendment is performable by human mental processing. As amended, claim 1 recites "...identifying, via a blockchain smart contract of the transport a different profile of a different user stored on a different transport which is shared with the profile of the transport occupant based on profile-sharing blockchain transaction stored on a blockchain ledger of the transport..." and , “...verifying via a blockchain smart contract, that the transport occupant is authorized to use the subscription service based on the at least one shared profile read from the blockchain ledger of the transport via the blockchain smart contract...”.  Respectfully, absent further clarification of the processing steps executed by the recited “transport” and/or technology associated with the transport, one of ordinary skill could reasonably be relied upon to reference stored user profile data (e.g., in a blockchain or other storage structure) and verify profile-based permissions and conditions stored therein by applying observation and evaluation of the stored data. Further, detecting the presence of a known individual by recognition, determining a profile for the known individual and a related profile given a ledger of profiles, are steps practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Applicant further remarks:

“...the additional elements of the claims recite a specific improvement over prior blockchain networks because a transport can authorize use of a multimedia service while a transport occupant is ‘in route’...a blockchain contract is programmed to read profile-sharing blo9ckchain transactions from a blockchain ledger and authorize use of subscription services to another user based on content from the profile that is shared...Thus, Applicant’s numerous claim limitation would clearly integrate an alleged abstract idea into a practical application...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment includes "...identifying, via a blockchain smart contract of the transport a different profile of a different user stored on a different transport which is shared with the profile of the transport occupant based on profile-sharing blockchain transaction stored on a blockchain ledger of the transport..." and , “...verifying via a blockchain smart contract, that the transport occupant is authorized to use the subscription service based on the at least one shared profile read from the blockchain ledger of the transport via the blockchain smart contract...”. Claim 1 further specifies that the detecting a request and the outputting of subscription services is “via the device of the transport”. 

With respect to verification of profile authorizations “via a blockchain smart contract”, Examiner respectfully maintains that absent clarification of any processing steps performed by the processor/computing elements integral to the claimed transport, a steps of “identifying’ and “verifying” data stored in computer memory, such as a blockchain ledger and smart contract is reasonably understood to be performable by applying human mental processing to data accessed from a commercially available generic computer data storage structure. In other words, the technical elements represented in the claim are limited to accessing data stored in computer memory.

The claimed detecting the request and outputting services “via the device of the transport” is reasonably met using any generic computer display and presenting/displaying service offerings on the display. 

As presented, the function(s) reasonably attributable to the claimed smart contract are limited to receiving data or information via a network and/or limited to actions of storing and retrieving information from a memory (e.g., profile data stored in the smart contract ledger) and transmitting/receiving information via a computer network (e.g., providing services to a user interface). 

Accordingly, Examiner maintains that the recited “by a transport” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., verifying information stored in a blockchain and determining and identifying profiles of known individuals), and sending and receiving information over a network and displaying data on a generic computer display (profile data and services).
Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining a profile of a transportation customer and providing commercial services to the customer based on the profile using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment includes "...identifying, via a blockchain smart contract of the transport a different profile of a different user stored on a different transport which is shared with the profile of the transport occupant based on profile-sharing blockchain transaction stored on a blockchain ledger of the transport..." and , “...verifying via a blockchain smart contract, that the transport occupant is authorized to use the subscription service based on the at least one shared profile read from the blockchain ledger of the transport via the blockchain smart contract...”. Claim 1 further specifies that the detecting a request and the outputting of subscription services is “via the device of the transport”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0166336, Examiner notes paragraphs [[0056]-[0066] and [0102]-[0116]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., profiles); (2) storing and retrieving information and data from a generic computer memory (e.g., profiles and information used to confirm identity and determine permissions); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining profiles and related profiles and verifying profile data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining a profile of a transportation customer and providing commercial services to the customer based on the profile. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining a profile of a transportation customer and providing commercial services to the customer based on the profile, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 (now claims 1-5, 7-12, 14-18, and 20 as presented by amendment) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) has have been withdrawn below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[5]	Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as amended recites "...identifying, via a blockchain smart contract of the transport a different profile of a different user stored on a different transport which is shared with the profile of the transport occupant based on profile-sharing blockchain transaction stored on a blockchain ledger of the transport...".  The preceding recitations introduce both an initial transport and a second/different transport. Accordingly, it is not clear as to which of the preceding transports the specific reference to “...profile-sharing blockchain transaction stored on a blockchain ledger of the transport..." refers. The limitation is indefinite because the antecedent basis for this limitation is not clear given the construction of the claim.


Further, with respect to the recitation of “...via a blockchain smart contract of the transport...”, it is not clear how the transport would be in possession or otherwise equipped with a blockchain smart contract. Accordingly, Examiner assumes this limitation indicates that the claimed identification occurs via execution of a blockchain smart contract running or executing on a blockchain ledger of the transport. However, Examiner’s interpretation is not clear from the claim as presented and appropriate clarification/correction is required.

Claim 1 as amended further recites “...verifying via a blockchain smart contract, that the transport occupant is authorized to use the subscription service based on the at least one shared profile read from the blockchain ledger of the transport via the blockchain smart contract...”. 
With respect to the recitation of “...the blockchain ledger of the transport via the blockchain smart contract...”, the antecedent basis for the reference to “the blockchain ledger of the transport” is unclear because it is not clear as to which of the two preceding “transports” the specified reference to “the transport” refers. Further, the preceding limitations introduce two “blockchain smart contracts”, therefore the antecedent basis for the specific reference to “...via the blockchain smart contract...” is unclear, thereby rendering the limitation indefinite. Additionally, with respect to the recitation of “...the at least one shared profile read from the blockchain ledger...”, the use of “at least one” renders the limitation indefinite as the preceding reference to any sharing of profiles is limited to identifying “a different profile...which is shared with the profile...”. Accordingly, there is no antecedent basis of more than one identified shared profile.

Claims 8 and 15 when analyzed in the manner described above with respect to claim 1 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-20 (now claims 1-5, 7-12, 14-18, and 20 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-5, 7-12, 14-18, and 20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of determining a profile of a transportation customer and providing commercial services to the customer based on the profile, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to identify an occupant of a hired transport and provide individualized commercial services to the occupant based profiles, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices; and commercial interactions (e.g., agreements in the form of contracts, advertising, marketing or sales activities or behaviors, and business relations) (e.g., the provision of services based on profiles, i.e., subscription contracts).
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…determining...a profile of the transport occupant…”, “…identifying...at least one profile shared with the profile of the transport occupant…”, and “…providing...services to the transport occupant based on the profile of the transport occupant and on the at least one profile share with the transport occupant…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying an occupant of a hired transport and providing individualized commercial services to the occupant based profiles, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices; and commercial interactions (e.g., agreements in the form of contracts, advertising, marketing or sales activities or behaviors, and business relations) (e.g., the provision of services based on profiles, i.e., subscription contracts), as set forth in the aforementioned 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…detecting...a transport occupant…”, “…determining...a profile…”, and “…identifying...at least one profile shared…”. Respectfully, absent further clarification of the processing steps executed by the recited “transport” and/or technology associated with the transport, one of ordinary skill in the art would readily understand that detecting the presence of a known individual by recognition, determining a profile for the known individual and a related profile given a ledger of profiles, are steps practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “transport”. System claim 8 further indicates that the functions are performed using a “processor of the transport” and computer-readable medium comprising executable instructions further indicates that a processor executes instructions to perform the recited functions. While there is no recitation of a processor or other technical element in claim 1, Examiner assumes the transport is inclusive of a processor as indicated by claims 8 and 15. With respect to the recited “processor”, the claims introduce the technical elements in a general manner not specifically ties to processing steps which serve to perform the claimed method steps. 


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., an occupant is detected, a profile is determined, choices of services are offered etc.) as associated with a respective “processor” or “transport”. Beyond the general statement that a processor and/or transport is tethered to the claimed functions/steps, the limitations provide no further clarification with respect to the functions performed by the “processor” and “transport” in producing the claimed result. A recitation of “by a transport” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., determining and identifying profiles of known individuals), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining a profile of a transportation customer and providing commercial services to the customer based on the profile using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and/or transmitting information over a computer network. The claimed determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0166336, Examiner notes paragraphs [[0056]-[0066] and [0102]-[0116]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) detect and occupant; (2) determine a profile and identify a related profile; and (3) services based on the profile and the related profile. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., profiles); (2) storing and retrieving information and data from a generic computer memory (e.g., profiles and information used to confirm identity); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining profiles and related profiles). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining a profile of a transportation customer and providing commercial services to the customer based on the profile. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining a profile of a transportation customer and providing commercial services to the customer based on the profile, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining a profile of a transportation customer and providing commercial services to the customer based on the profile benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

With respect to dependent claims 2-5, 7, 9-12, 14, 16-18, and 20: claim 2 indicates generally that determining the profile is based on a biometric feature or the occupant which, absent clarification of technical elements facilitating this step, can be performed by a human recognizing the face of an individual and applying mental processing. Claim 2 and 3 indicate that a feature is extracted from a mobile device and the profiles are stored in remote storage, which both introduce an additional step performable by a generic device having a capacity to store and retrieve information from memory. Claims 5-7 recite further specifics regarding subscription data and storage of the profiles in a block chain ledger. Absent clarification, storing and retrieving subscription information and storing profiles in a ledger constitute storage and retrieval operations performable by a generic device having inherent capacities to store and retrieve information from computer memory. Claims 9-14 and 16-20 substantially repeat the limitations functions presented in claims 2-7. Accordingly, claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

[7]	Previous rejection(s) of claims 1, 3-5, 8, 10-12, 15, and 17-18 under 35 U.S.C. 103 as being unpatentable over Goyal et al. (United States Patent Application Publication No. 2019/0265948) in view of Segal et al. (United States Patent Application Publication No. 2019/0251532) has/have been overcome by the amendments to the pending claims. The rejection is/are withdrawn. 

 [8]	Previous rejection(s) of claims 2, 6-7, 9, 13-14, 16, and 19-20 under 35 U.S.C. 103 as being unpatentable over Goyal et al. (United States Patent Application Publication No. 2019/0265948) in view of Segal et al. (United States Patent Application Publication No. 2019/0251532) and further in view of Ghannam et al. (United States Patent Application Publication No. 2020/0389760) has/have been overcome by the amendments to the pending claims. The rejection is/are withdrawn. 


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Manganilla et al., SYSTEM AND METHOD FOR MANAGING DYNAMIC PROCING OF MEDIA CONTENT THROUGH BLOCKCHAIN, United States Patent Application Publication No. 2020/0366950, paragraphs [0025]-[0032]: Relevant Teachings: Manganilla et al. discloses a system and method which employs blockchain technology to facilitate accessing subscription media content to users in vehicles. The system utilizes a universal profile system but is primarily directed to determining differential pricing for media access based on access environment and conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683